 

 

 

 

EXHIBIT 10.8

 

 

 

AMENDMENT NO. 2

TO THE

M&T BANK CORPORATION SUPPLEMENTAL  RETIREMENT  SAVINGS PLAN

 

(January 1, 2013 Restatement)

 

Manufacturers and Traders Trust Company (“Company”) hereby adopts this Amendment
No. 2 to the M&T Bank Corporation Supplemental Retirement Savings Plan (January
1, 2013 Restatement) (“SRSP”).

 

WITNESSETH

WHEREAS, under Section 8.1, the Company may amend the SRSP; and WHEREAS, by
Amendment No. 1, the Company amended the SRSP to allow

participants to change their election of the form of distribution of their
Post-2004 Account

Balance; and

 

WHEREAS, Amendment No. 1 allowed participants to revoke a change of their
election of the form of distribution, which ability to revoke could potentially
result in operational errors under regulations issued under Code Section 409A;
and

 

WHEREAS, the Company wishes to adopt this Amendment No. 2 to eliminate the
ability to revoke changes in elections, and to clarify the instances in which an
election change is void due to a Separation from Service within one year after
the change is made; and

 

WHEREAS, nothing in this Amendment No. 2 applies to payment of the Participant’s
Grandfathered Account Balance.

 

NOW, THEREFORE, the SRSP is amended as follows, effective for election changes
made after April 19, 2016 (the date Amendment No. 1 was signed).

 

FIRST AND ONLY CHANGE

 

Section 3.3(d), as added by Amendment No. 1, is revised to read as follows:

 

“(d)Notwithstanding subsection (c), a Participant who elected (or is deemed to
have elected) to have any portion of his Post-2004 Account Balance paid as a
lump sum may change that election to have such portion of his Post- 2004 Account
Balance paid in annual installments over 5 or 10 years, subject to the
following:

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

(1)The election change must be made at least one year before the lump sum is
scheduled to be paid.

 

(2)If the Participant's original payment election was to receive a lump sum (A)
upon Separation from Service, or (B) upon the earlier of a specified age or date
and Separation from Service, then the election change is void and does not take
effect if the Participant has a Separation from Service within one year after
the election change is made.

 

(3)Installment payments will begin five years after the lump sum was scheduled
to be paid.

 

(4)Election changes are irrevocable, and a lump sum election cannot be
reinstated under any circumstances.”

 

IN WITNESS WHEREOF, Manufacturers and Traders Trust Company has caused this
Amendment No. 2 to be executed by its duly authorized officer.

 

WITNESS:MANUFACTURERS AND TRADERS

TRUST COMPANY

 

/s/ Joseph RizzutoBy:    /s/ Ann Marie Odrobina                          

Group Vice President

Date:  August 14, 2017

 